Case 16-07207-JMC-7A               Doc 3567        Filed 08/01/19         EOD 08/01/19 14:05:35               Pg 1 of 15



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

        TRUSTEE’S MOTION TO COMPROMISE AND SETTLE CERTAIN CLAIMS
     WITH THE DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE

          Deborah J. Caruso, the chapter 7 trustee in this case (the “Trustee”), by counsel, requests,

 pursuant to 11 U.S.C. §§ 105(a) and 363 and Rule 9019 of the Federal Rules of Bankruptcy

 Procedure, approving the terms of a proposed settlement by and between the Trustee, not

 individually but solely in her capacity as the chapter 7 trustee for, and acting for and on behalf of

 the Affiliated Debtors (as defined below), and each of the Affiliated Debtors’ respective

 bankruptcy estates, on the one hand, and the Department of the Treasury – Internal Revenue

 Service (the “IRS”), on the other hand, regarding appeals associated with audits of the Affiliated

 Debtors’ consolidated federal income tax returns for 2010, 2011 and 2012 on the following

 grounds:

                                                I. JURISDICTION

          1.       The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

          2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory predicates for relief are sections 105 and 363 of the United States

 Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).


 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A         Doc 3567     Filed 08/01/19      EOD 08/01/19 14:05:35        Pg 2 of 15



                                       II. BACKGROUND

        4.      On September 16, 2016 (the “Petition Date”), ITT Educational Services, Inc.

 (“ITT”), ESI Service Corp. (“ESI”) and Daniel Webster College, Inc. (“DWC,” and together

 with ITT and ESI, the “Affiliated Debtors”) filed voluntary petitions for relief under chapter 7 of

 the Bankruptcy Code. The Trustee was appointed interim trustee under section 701 of the

 Bankruptcy Code in each of the Affiliated Debtors’ bankruptcy cases on the Petition Date, and in

 accordance with section 702(d) of the Bankruptcy Code, became the permanent case trustee on

 November 1, 2016 following the conclusion of the meeting of creditors held pursuant to section

 341(a) of the Bankruptcy Code.

        5.      On October 4, 2016, the Court entered its Order Granting Motion for Joint

 Administration of Chapter 7 Cases [Docs 221 & 222], directing the Affiliated Debtors’

 bankruptcy cases to be jointly administered for procedural purposes only.

        6.      In or about January 2010, ITT entered into agreements with PEAKS Trust-2009, a

 Delaware Statutory Trust (the “Trust”) and certain other entities to create the PEAKS Loan

 Program. Under the PEAKS Loan Program, the Trust raised $300,000,000 from institutional

 investors in exchange for 10-year notes and used the proceeds to purchase loans made by an

 originating bank (the “Bank”) to ITT students to pay tuition and fees owed to ITT. The Bank

 distributed the proceeds of the student loans to ITT for the account of the students, but under the

 PEAKS Loan Program, ITT was required to return 28% of those proceeds to the Trust in

 exchange for a subordinated promissory note due in 2026 (the “Subordinated Note”).

        7.      ITT discounted the Subordinated Note to present value using a 9% interest rate

 and claimed deductions for the discount totaling $58,339,624 on the Affiliated Debtors’

 consolidated federal income tax returns for 2010 and 2011. ITT also reported interest income in



                                                  2
Case 16-07207-JMC-7A        Doc 3567      Filed 08/01/19      EOD 08/01/19 14:05:35         Pg 3 of 15



 2010, 2011, and 2012 from amortization of the $58,339,624 amount as original issue discount

 (“OID”) over the term of the Subordinated Note.

        8.      The IRS audited the Affiliated Debtors’ consolidated federal income tax returns

 for 2010, 2011, and 2012, and in 2013 proposed to disallow the deductions claimed with respect

 to the Subordinated Note in 2010 and 2011, as well as a property tax deduction of $1,075,187 for

 2011. The IRS also proposed to decrease ITT’s taxable income for 2010, 2011, and 2012 by the

 OID ITT reported as interest income for those years. The net results of all these proposed

 adjustments would have been a net increase in total tax liability for 2010 through 2012 of

 approximately $18,292,065, exclusive of interest and penalties.

        9.      ITT filed a protest and appeal of the proposed adjustments with the IRS Appeals

 Office, where the matter was still pending on the Petition Date.

                          III. COMPROMISE AND SETTLEMENT

        10.     Following the Petition Date, the Trustee engaged in settlement discussions with

 the IRS Appeals Office regarding the resolution of the proposed adjustments. Such discussions

 have resulted in a proposed compromise and settlement that has been memorialized in the Offer

 to Waive Restrictions on Assessment and Collection of Tax Deficiency and to Accept

 Overassessment (the “Offer”) attached to this motion as Exhibit 1.

        11.     Under the Offer, the Trustee, on behalf of the Affiliated Debtors, will agree to all

 of the adjustments to taxable income originally proposed in 2013 by the IRS for 2010, 2011, and

 2012, and the IRS will agree, subject to approval by the IRS Commissioner, to allow a bad debt

 deduction in 2012 of $49,588,680 with respect to the Subordinated Note and a net operating loss

 deduction in 2012 of $52,058,304 for carryback of a net operating loss from 2014. If this

 proposed compromise and settlement is approved by the Court and the IRS Commissioner, the

 Affiliated Debtors will owe additional tax for 2010, 2011, and 2012 of $936,028, plus applicable
                                                  3
Case 16-07207-JMC-7A         Doc 3567      Filed 08/01/19      EOD 08/01/19 14:05:35         Pg 4 of 15



 interest and penalties, as compared with the $18,292,065 of additional tax, exclusive of interest

 and penalties, that would have been owed under the adjustments originally proposed by the IRS

 in 2013.

        12.     The Affiliated Debtors are due a refund from the IRS of approximately

 $8,644,105 for the 2015 tax year (the “2015 Refund”), due to carryback of a 2016 net operating

 loss to 2015. Although the 2015 Refund had been approved by the IRS and by the Joint

 Committee on Taxation (see 26 U.S.C. § 6405), the IRS has not yet paid the 2015 Refund to the

 Affiliated Debtors’ bankruptcy estates, pending resolution of the audit for 2010, 2011, and 2012.

        13.     Section 6402(a) of the Internal Revenue Code, 26 U.S.C. § 6402(a), authorizes

 the IRS to apply any overpayment of tax against other outstanding tax liabilities of the same

 person. In addition, section 362(b)(26) of the Bankruptcy Code provides an exception to the

 automatic stay for “the setoff under applicable nonbankruptcy law of an income tax refund, by a

 governmental unit, with respect to a taxable period that ended before the date of the order for

 relief against an income tax liability for a taxable period that also ended before the date of the

 order for relief . . . .” Accordingly, the Trustee expects that if the Offer is approved by the Court

 and the IRS Commissioner, the IRS will set off a portion of the 2015 Refund sufficient to pay the

 additional tax, plus applicable interest and penalties, due for the 2010, 2011, and 2012 tax years,

 and pay the remaining balance of the 2015 Refund to the Affiliated Debtors’ bankruptcy estates.

 The Trustee’s accountants have reported that the IRS has tentatively estimated that the net refund

 to the bankruptcy estates after the setoff will be approximately $6.8 million.

                                    III. RELIEF REQUESTED

        14.     The Trustee requests entry of an order, pursuant to sections 105(a) and 363 of the

 Bankruptcy Code and Bankruptcy Rule 9019, (a) approving the Offer, and (b) authorizing the

 Trustee to enter into the Offer, which remains subject to approval by the IRS Commissioner.
                                                   4
Case 16-07207-JMC-7A          Doc 3567      Filed 08/01/19      EOD 08/01/19 14:05:35          Pg 5 of 15



                           IV. GROUNDS FOR GRANTING RELIEF

          15.   A court may authorize a trustee to enter into a settlement so long as it is a sound

 exercise of the trustee’s business judgment. See 11 U.S.C. § 363(b); In re UAL Corp., 443 F.3d

 565, 571 (7th Cir. 2006) (use under section 363 of the Bankruptcy Code must “[make] good

 business sense”); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (section 363 involves

 exercise of fiduciary duties and requires an “articulated business justification”); see also In re

 Olde Prairie Block Owners, LLC, 448 B.R. 482, 492 (Bankr. N.D. Ill. 2011) (same). Moreover,

 when applying the “business judgment” standard to a use of estate property under section 363 of

 the Bankruptcy Code, a trustee’s judgment is “entitled to great judicial deference as long as a

 sound business reason is given.” See In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill.

 2012).

          16.   Similarly, Bankruptcy Rule 9019(a) sets forth the requirements for compromises

 and settlements and permits a bankruptcy court to approve a trustee’s “compromise or

 settlement” after notice and a hearing, if such settlement is “fair and equitable . . . and in the best

 interests of the bankruptcy estate.” Depoister v. Mary M. Holloway Found., 36 F.3d 582, 586

 (7th Cir. 1994); see also In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989) (“The

 benchmark for determining the propriety of a bankruptcy settlement is whether the settlement is

 in the best interest of the estate.”); In re Smith, No 02-16450-JKC-7A, 2008 Bankr. LEXIS 2821,

 *6 (Bankr. S.D. Ind. Sept. 10, 2008) (same). Settlements should be approved unless “the

 settlement ‘falls below the lowest point in the range of reasonableness.’” In re Commercial Loan

 Corp., 316 B.R. 690, 698 (Bankr. N.D. Ill. 2004) (quoting Energy Co-op., 886 F.2d at 929); In re

 Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421, 426 (7th Cir. 2007); see also In re Artra Grp.,

 Inc., 300 B.R. 699, 702 (Bankr. N.D. Ill. 2003). Settlements and compromises are favored in

 bankruptcy because they expedite case administration and reduce unnecessary administrative
                                                    5
Case 16-07207-JMC-7A         Doc 3567       Filed 08/01/19     EOD 08/01/19 14:05:35          Pg 6 of 15



 costs. Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000). In determining whether a compromise is

 in the best interests of the estate, the Court must compare “the settlement’s terms with the

 litigation’s probable costs and probable benefits.” In re Am. Reserve Corp., 841 F.2d 159, 161

 (7th Cir. 1987); see also Doctors Hosp., 474 F.3d at 426 (“Among the factors the court considers

 are the litigation’s probability of success, complexity, expense, inconvenience, and delay,

 including the possibility that disapproving the settlement will cause wasting of assets.” (internal

 quotation marks and citations omitted); Commercial Loan, 316 B.R. at 697 (holding that relevant

 factors a bankruptcy court should consider in approving a settlement include “the litigation’s

 probability of success, its complexity, and its ‘attendant expense, inconvenience and delay’”

 (quoting Am. Reserve Corp., 841 F.2d at 161)).

        17.     Here, the proposed compromise and settlement memorialized in the Offer

 provides for a resolution of the disputed audits of the Affiliated Debtors’ consolidated federal

 income tax returns for 2010, 2011 and 2012, resulting in reduced tax liability of $936,028, plus

 applicable interest and penalties, as compared to the original tax liability of $18,292,065,

 exclusive of applicable interest and penalties, proposed by the IRS in 2013. The Offer also

 allows for the resolution of the previously approved 2015 Refund that has not yet been paid to

 the Affiliated Debtors, pending resolution of the audit for 2010, 2011 and 2012.

        18.     For the foregoing reasons, the Trustee has determined, in the exercise of her

 sound business judgment, that the Offer is fair, equitable, in the best interest of the Affiliated

 Debtors’ bankruptcy estates, and well within the range of reasonableness for approval under

 Bankruptcy Rule 9019(a). Accordingly, the Trustee submits that the Court should approve the

 Offer and authorize the Trustee to enter into the Offer, which remains subject to approval by the

 IRS Commissioner.



                                                   6
Case 16-07207-JMC-7A         Doc 3567     Filed 08/01/19     EOD 08/01/19 14:05:35         Pg 7 of 15



                                            V. NOTICE

        19.     Pursuant to the Notice, Case Management and Administrative Procedures (the

 “Case Management Procedures”) approved by the Court on October 4, 2016 [Doc 220], the

 Trustee will serve a copy of this motion, including the exhibits, on the following (as defined in

 the Case Management Procedures): (a) the Core Group; (b) the Request for Notice List; and (c)

 the Appearance List.

 NOTICE IS GIVEN, that pursuant to the Case Management Procedures, any objection to this
 motion must be in writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m.
 (prevailing Eastern time) on August 14, 2019. Those not required or not permitted to file
 electronically must deliver any objection by U.S. mail, courier, overnight/express mail or in
 person at:

                                   116 U.S. Courthouse
                                   46 East Ohio Street
                                   Indianapolis, IN 46204

 The objecting party must also serve a copy of the written objection upon the Trustee’s counsel, at
 Counsel for Trustee Deborah J. Caruso, Rubin & Levin, P.C., 135 N. Pennsylvania Street, Suite
 1400, Indianapolis, IN 46204. If an objection is NOT timely filed, the requested relief may
 be granted without a hearing.

 NOTICE IS FURTHER GIVEN that in the event an objection to this motion is timely filed, a
 hearing on this motion and such objection will be conducted on August 21, 2019 at 1:30 p.m.
 (prevailing Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street,
 Indianapolis, IN 46204.

        WHEREFORE, the Trustee respectfully requests entry of an order: (i) approving the

 Offer; (ii) authorizing the Trustee to enter into the Offer, which remains subject to approval by

 the IRS Commissioner; and (iii) granting the Trustee all other just and proper relief.




                                                  7
Case 16-07207-JMC-7A      Doc 3567     Filed 08/01/19    EOD 08/01/19 14:05:35      Pg 8 of 15



                                                  Respectfully submitted,

                                                  RUBIN & LEVIN, P.C.
                                               By: /s/ Meredith R. Theisen
                                                       Meredith R. Theisen
                                                  Deborah J. Caruso (Atty. No. 4273-49)
                                                  John C. Hoard (Atty. No. 8024-49)
                                                  Meredith R. Theisen (Atty. No. 28804-49)
                                                  RUBIN & LEVIN, P.C.
                                                  135 N. Pennsylvania Street, Suite 1400
                                                  Indianapolis, Indiana 46204
                                                  Tel: (317) 634-0300
                                                  Fax: (317) 263-9411
                                                  Email: dcaruso@rubin-levin.net
                                                          johnh@rubin-levin.net
                                                          mtheisen@rubin-levin.net
                                                  Attorneys for Deborah J. Caruso, Trustee

                               CERTIFICATE OF SERVICE

        I hereby certify that on August 1, 2019, a copy of the foregoing Trustee’s Motion to
 Compromise and Settle Certain Claims with the Department of the Treasury – Internal Revenue
 Service was filed electronically. Pursuant to Section IV.C.3(a) of the Case Management
 Procedures, notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.

 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
                                              8
Case 16-07207-JMC-7A     Doc 3567    Filed 08/01/19   EOD 08/01/19 14:05:35    Pg 9 of 15



 Jill B. Bienstock jbienstock@coleschotz.com
 Michael Blumenthal michael.blumenthal@tklaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
 Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
 levin.net;atty_jcasselman@bluestylus.com
 Ben T. Caughey ben.caughey@merchocaughey.com
 Sonia A. Chae chaes@sec.gov
 John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
 Courtney Elaine Chilcote courtney@ckhattorneys.com,
 ckh@ckhattorneys.com;tracy@ckhattorneys.com
 Dale C Christensen christensen@sewkis.com
 Eboney Delane Cobb ecobb@pbfcm.com
 Tiffany Cobb tscobb@vorys.com
 Michael Edward Collins mcollins@manierherod.com
 Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
 Eileen Connor econnor@law.harvard.edu
 Lawrence D. Coppel lcoppel@gfrlaw.com
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
 Erica Dausch edausch@babstcalland.com
 Melissa J. DeGroff mjd@kgrlaw.com, cjs@kgrlaw.com
 Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Annette England annette.england@btlaw.com
 Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
 Carolyn Meredith Fast carolyn.fast@ag.ny.gov
 Elaine Victoria Fenna elaine.fenna@morganlewis.com
 Andrew W Ferich awf@chimicles.com
 Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
 John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
                                           9
Case 16-07207-JMC-7A    Doc 3567    Filed 08/01/19   EOD 08/01/19 14:05:35   Pg 10 of 15



  Robert W. Fuller rfuller@rbh.com
  Carlos Galliani carlos@thelidjifirm.com
  Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
  Lisa Giandomenico lgiandomenico@nmag.gov
  Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
  John C Goodchild john.goodchild@morganlewis.com
  Douglas Gooding dgooding@choate.com
  John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
  Michael Wayne Grant michael.w.grant@doj.state.or.us
  Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
  Alan Mark Grochal agrochal@tydingslaw.com
  Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
  Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
  Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com
  Wallace M Handler whandler@swappc.com, kkloock@swappc.com
  William J. Hanlon whanlon@seyfarth.com
  Adam Craig Harris adam.harris@srz.com
  Brian Hauck bhauck@jenner.com
  Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
  Michael J. Hebenstreit mjh@whzlaw.com,
  arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
  Amanda Marie Hendren amanda@indianalawgroup.com
  Claude Michael Higgins Michael.Higgins@ag.ny.gov
  Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
  Sean M Hirschten shirschten@psrb.com
  Robert M. Hirsh robert.hirsh@arentfox.com
  John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
  Curt Derek Hochbein chochbein@rubin-levin.net, mralph@rubin-levin.net;lking@rubin-
  levin.net;atty_chochbein@bluestylus.com;robin@rubin-levin.net
  Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
  Steven Howard Holinstat sholinstat@proskauer.com
  Diana Hooley diana.hooley@state.ma.us
  Thomas Ross Hooper hooper@sewkis.com
  George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
  Andrew E. Houha bkecfnotices@johnsonblumberg.com
  Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
  James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
  Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
  Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
  David Januszewski djanuszewski@cahill.com
  Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
  Russell Ray Johnson russj4478@aol.com
  Kenneth C. Jones kcjones@lewisricekc.com
  Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
  David J. Jurkiewicz DJurkiewicz@boselaw.com,
  mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
                                          10
Case 16-07207-JMC-7A     Doc 3567    Filed 08/01/19   EOD 08/01/19 14:05:35      Pg 11 of 15



  Aaron Kappler akappler@tokn.com
  Timothy Q. Karcher tkarcher@proskauer.com
  Steven Joseph Kasyjanski sjk-yount-atty@ameritech.net, skasyjan@gmail.com
  Alan Katz akatz@lockelord.com
  Richard B. Kaufman richardkfmn@gmail.com
  Carly Kessler ckessler@robinskaplan.com
  John M. Ketcham jketcham@psrb.com, scox@psrb.com
  Taejin Kim tae.kim@srz.com
  Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
  Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
  Jackson Taylor Kirklin taylor.kirklin@usdoj.gov, melanie.crouch@usdoj.gov
  James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
  Kevin Dale Koons kkoons@kgrlaw.com
  Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
  Lawrence Joel Kotler ljkotler@duanemorris.com
  Robert R Kracht rrk@mccarthylebit.com
  Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
  David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
  Jerrold Scott Kulback jkulback@archerlaw.com
  Jay R LaBarge jlabarge@stroblpc.com
  Darryl S Laddin bkrfilings@agg.com
  Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
  Vilda Samuel Laurin slaurin@boselaw.com
  Jordan A Lavinsky jlavinsky@hansonbridgett.com
  Todd Evan Leatherman todd.leatherman@ky.gov
  David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
  Anthony Darrell Lehman alehman@hpwlegal.com
  Martha R. Lehman mlehman@salawus.com,
  marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
  Gary H Leibowitz gleibowitz@coleschotz.com,
  pratkowiak@coleschotz.com;gleibowitz@coleschotz.com
  Donald D Levenhagen dlevenhagen@landmanbeatty.com
  Elizabeth Marie Little elizabeth.little@faegrebd.com
  Edward J LoBello elobello@msek.com
  Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
  Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
  Christopher John Madaio Cmadaio@oag.state.md.us
  John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
  Steven A. Malcoun dsmith@mayallaw.com
  Jonathan Marshall jmarshall@choate.com
  Thomas Marvin Martin tmmartin@lewisricekc.com
  Jeff J. Marwil jmarwil@proskauer.com,
  npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
  Richard J Mason rmason@mcguirewoods.com
  C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
  Ann Wilkinson Matthews amatthews@ncdoj.gov
  Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
                                            11
Case 16-07207-JMC-7A    Doc 3567   Filed 08/01/19   EOD 08/01/19 14:05:35   Pg 12 of 15



  Michael Wesley McBride mmcbride@cohenandmalad.com, klandeck@cohenandmalad.com
  Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
  Maureen Elin McOwen molly.mcowen@cfpb.gov
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
  Robert W. Miller rmiller@manierherod.com
  Sherry Millman smillman@stroock.com
  Jason Milstone jason.milstone@cmsenergy.com
  Thomas E Mixdorf thomas.mixdorf@icemiller.com, brandy.matney@icemiller.com
  Evgeny Grigori Mogilevsky eugene@egmlegal.com,
  emily@egmlegal.com;mogilevskyer41855@notify.bestcase.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Hal F Morris hal.morris@oag.texas.gov
  Michael David Morris michael.morris@ago.mo.gov
  Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
  kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
  Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@barclaydamon.com,kevin-newman-
  8809@ecf.pacerpro.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com
  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Anthony Pirraglia anthony.pirraglia@tklaw.com
  Jack A Raisner jar@outtengolden.com,
  kdeleon@outtengolden.com;jquinonez@outtengolden.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com
                                         12
Case 16-07207-JMC-7A     Doc 3567    Filed 08/01/19   EOD 08/01/19 14:05:35    Pg 13 of 15



  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net;lking@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;robin@rubin-
  levin.net
  Rene Sara Roupinian rsr@outtengolden.com,
  jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
  n.com;jquinonez@outtengolden.com;tloughran@outtengolden.com
  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan info@ryanesq.com, kryan@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us
  Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com,
  ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
  com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com,
  mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com
  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Matthew G. Summers summersm@ballardspahr.com, lanoc@ballardspahr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com, jrobey@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
                                           13
Case 16-07207-JMC-7A       Doc 3567     Filed 08/01/19    EOD 08/01/19 14:05:35       Pg 14 of 15



  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Michael Ungar MUngar@mwe.com
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com
  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Christopher D Wagner cwagner@hooverhullturner.com
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Philip A. Whistler philip.whistler@icemiller.com, holly.minnis@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
  James T Young james@rubin-levin.net, lking@rubin-levin.net;atty_young@bluestylus.com
  James E. Zoccola jzoccola@lewis-kappes.com

          I further certify that on August 1, 2019, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Trustee’s Motion to Compromise and Settle
  Certain Claims with the Department of the Treasury – Internal Revenue Service was emailed to
  the following:

  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com
  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
                                               14
Case 16-07207-JMC-7A                     Doc 3567            Filed 08/01/19             EOD 08/01/19 14:05:35   Pg 15 of 15



  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com

                                                                                /s/ Meredith R. Theisen
                                                                                Meredith R. Theisen

  g:\wp80\trustee\caruso\itt educational - 86723901\drafts\irs settlement motion.docx




                                                                        15
